Order entered November 30, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-01401-CR

                                 LUIS ROCHA, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-82347-2014

                                          ORDER
       The State’s motion for extension of time to file its brief is GRANTED. The State’s brief

is deemed filed November 28, 2016.


                                                    /s/   DAVID L. BRIDGES
                                                          PRESIDING JUSTICE